DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/25/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "[the at least three planes]" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears to reference the claimed features of “at least three faces” recited in claim 9. Clearer language is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundberg [US Patent Application Publication 2016/0039094 A1].
Regarding claim 1, Lundberg teaches a method comprising, moving a robotic structure (moving the end effector 4 - 0061)to a first pose such that an end-effector of the robotic structure has an absolute position comprising an absolute location and absolute orientation (u, v position – 0061, pose measurements- 0063)) (0068); 
providing a calibration artefact (calibration marker 13) on the end-effector (calibration maker is thus located on the end effector – 0046); 
determining at least three planes coinciding with at least three respective surface planes of the calibration artefact (at least 2 planes … second, third , first plane – 0061), by measuring absolute locations of a plurality of points on the calibration artefact (0061, 0068); 
determining the absolute location and absolute orientation of the end- effector (determining position and orientation), when the robotic structure is in the pose, based on the determined at least three planes (0061-0067, 0068-0074); and 
calibrating the first pose of the robotic structure using the determined absolute location and absolute orientation of the end-effector (calibration is complete – 0080, 0081).

Regarding claim 2, Lundberg teaches there is a predetermined relative relationship between the at least three planes (0061-0067, 0068-0074).

Regarding claim 3, Lundberg teaches the determining of the absolute location and absolute orientation of the end-effector is based on the predetermined relative relationship between the at least three planes (0061-0067, 0068-0074).

Regarding claim 4, Lundberg teaches the determining of the at least three planes comprises measuring absolute locations for at least three points on each of the at least three planes (0061-0067, 0068-0074).

Regarding claim 6, Lundberg teaches the determining of the absolute location and absolute orientation of the end-effector comprises calculating a normal vector for each of the at least three planes and creating a matrix, R3,3, of the normal vectors (matrix equation – 0066, 0067, 0074-0080).

Regarding claim 8, Lundberg teaches the absolute location of the end- effector is calculated from a point of intersection of the planes and a predetermined distance of the point of intersection from the end-effector (0061-0067, 0068-0074).

Regarding claim 9, Lundberg teaches a calibration apparatus comprising, a calibration artefact (calibration marker) provided on an end-effector of a robotic structure (robot unit with robot arm with an end effector - 0046), and a calibration measurement apparatus comprising a processor to (processing unit, calibration method – 0046): 
move the robotic structure to a first pose such that the end-effector of the robotic structure (moved by the robot arm - 0050) has an absolute position comprising an absolute location and absolute orientation, measure absolute locations for a plurality of points on a surface of the calibration artefact (0061, 0068); 
determine from the plurality of points at least three equations (at least 2 planes … second, third , first plane – 0061) representing the absolute positions of at least three faces of the calibration artefact (0061, 0068); 
determine the absolute location and absolute orientation of the end- effector (determining position and orientation), when the robotic structure is in the first pose, from the determined at least three equations (0061-0067, 0068-0074); and calibrate the first pose of the robotic structure using the determined absolute location and absolute orientation of the end-effector (calibration is complete – 0080, 0081).

Regarding claim 10, Lundberg teaches to determine the at least three equations the calibration measurement apparatus measures absolute locations for at least three points on each of the at least three planes (0061-0067, 0068-0074).

Regarding claim 14, Lundberg teaches selectively switching between a repeatability calibration and a calibration provided by the method of claim 1 (performing reorientation – 0083),

Regarding claim 15, Lundberg teaches a machine readable medium storing instructions which, when executed by a processor cause the processor to (computer readable storage medium - 0045): 
move a robotic structure (moving the end effector 4 - 0061), having a calibration artefact on an end-effector of the robotic structure (calibration maker is thus located on the end effector – 0046), to a first pose such that the end-effector of the robotic structure has an absolute position comprising an absolute location and absolute orientation (u, v position – 0061, pose measurements- 0063)) (0068); 
determine at least three equations representing the absolute positions of at least three faces of the calibration artefact (at least 2 planes … second, third , first plane – 0061), wherein the relationship between the at least three faces of the calibration artefact is predetermined (0061, 0068); 
determine the absolute location and absolute orientation of the end- effector (determining position and orientation), when the robotic structure is in the first pose, from: the determined three equations, the relationship between the at least three faces of the calibration artefact, and a predetermined relative position of a point on at least one face of the calibration artefact from the end-effector (0061-0067, 0068-0074); and 
calibrate the first pose of the robotic structure using the determined absolute location and absolute orientation of the end-effector (calibration is complete – 0080, 0081).

Allowable Subject Matter
Claims 5, 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HUANG (US Patent Application Publication 2017/0291302 A1) discloses a mechanism calibration method for a robotic arm system;
Wallack et al. (US Patent Application Publication 2016/0039096 A1) discloses a system and method for calibration between a machine vision system and a robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862